DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment of claim 21 was given in an interview with Attorney John Magluyan (Reg. No 65,867) on December 27, 2021.

The application has been amended as follows: 
21. (New) The computer-readable storage medium of claim 16, wherein tracking the target across the frames of the video image frames following the first image by calculating the changes in the first portion of the first image using the first target template comprises: 
identifying the first target template associated with the AR sticker object described by  
    PNG
    media_image1.png
    42
    142
    media_image1.png
    Greyscale


wherein Jᵢ is the first target template associated with the AR sticker object, the first target template comprising a set of color values sampled at a plurality of sample points Sᵢ associated with the target and a target area.

Terminal Disclaimer


Allowable Subject Matter
4.	Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 2, 9 and 16 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 2, 9 and 16 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
performing local tracking of the target across frames of the video image frames following the first image by calculating changes in the first portion of the first image using the first target template; 
determining that the target is outside a boundary area with respect to the local tracking; 
initiating, in response to the determining, a global tracking comprising using a global tracking template for tracking movement in the video image frames captured following the determining; and 
resuming the local tracking of the target when the global tracking determines that the target is within the boundary area, and 
displaying the AR sticker object based on the local tracking of the target.

5.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 2-21.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Guler et al. (US 20160063328 A1) discloses a video tracking system includes a master peripheral tracker for monitoring a scene and detecting an object; and a first tunnel tracker initiated by the master peripheral tracker, wherein the first tunnel tracker is dedicated to track one detected object. The video tracking system may further include a second tunnel tracker initiated by the master peripheral tracker after detecting a 
KIM et al. (US 20120146998 A1) discloses a multi-layered augmented reality system including an extracting unit to extract a target object and a background from an image frame, a tracking unit to track the extracted target object and the extracted background, an augmenting unit to augment a virtual object corresponding to each of the tracked target object and the tracked background, and a display unit to display the augmented virtual object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM THANH T. TRAN/
Examiner, Art Unit 2612


/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612